Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a user input detection unit, a character control unit, an image data storage unit, and an image producing unit in claim 1 ( as well as dependent claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (US 20070139419) in view of Strietzel (US 20090132371)
In re claim 1, Azuma discloses
A virtual camera that shoots a character placed in virtual space  (paragraph 54, figure 3A, player character shown as dribbling a ball)
A user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounted (paragraph 164 discloses use of a head mounted eye tracking system that allows a wearer to control movement with the wearer’s eye movement)
A character control unit that controls an action of the character in response to the input (paragraph 42, “an input device to input an action of the player character”)
An image data storage unit that records action data including the action of the character captured by the character (paragraph 42 discloses the player character making a pass or shooting, the game images are stored within the computer, such as in the WRAM as per paragraph 47)
Azuma fails to disclose an image producing unit that generates the advertising video while replacing a first model data of bones of the character to a second model data of bones of other character in the virtual space according to a viewer based on the action data, however Strietzel discloses replacing a first model data of bones of the character to a second model data of bones of other character in the virtual space according to a viewer based on the action data  (paragraph 268-269, “alter the advertisement to replace his or her own individualized 3D head model with a 3D head model of a friend” “incorporation into future automatically generated advertisements targeted at particular users.  The modifications and or alterations can include […] replacing the one or more 3D models with different models”.  It is noted by examiner that replacement of a 3D head model or a 3D model is a replacement of “bones” under the broadest reasonable interpretation, as a head or body includes bones.  Further as described in applicant’s arguments dated 2/25/22, “the present invention is to change the casting of characters in the virtual space according to the audience”, as such the prior art teaching of altering the casting of characters by replacing the model data clearly teaches the bones of the instant application.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Azuma with Strietzel in order to allow for the operator of Azuma to increase personalization
In claim 4, Strietzel discloses the image producing unit further changes an object other than the character disposed in the virtual space according to the viewer (paragraph 269 discloses altering background content of the interactive advertisement, this occurs as described in paragraph 76 and 176 by layering a personalized intermediate layer over the background layer, which can include “objects” to be inserted.  Further paragraph 164 more clearly defines the “replacement” aspect of this claim limitation, as it discloses that “insertion” and “replacement” are being used interchangeably, and also discloses “how many default characters in the background content 1302 are available for replacement by images”.  A second default character would teach a second object other than the character.)
Response to Arguments
Applicant’s amendments overcome the rejection of Azuma in view of Kim, however a new rejection is made with Azuma in view of Strietzel as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/       Examiner, Art Unit 3715